NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                        2009-7102


                                   KEITH D. SNYDER,

                                                      Claimant-Appellant,

                                            v.

                    ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                      Respondent-Appellee.



      Kenneth M. Carpenter, Carpenter, Chartered, of Topeka, Kansas, argued for
claimant-appellant.

        Daniel Rabinowitz, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent-appellee.
On the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson, Director,
and Kirk T. Manhardt, Assistant Director, and Jeffrey A. Regner, Trial Attorney. Of counsel
on the brief were Michael J. Timinski, Deputy Assistant General Counsel, and Michael G.
Daugherty, Attorney, Office of the General Counsel, United States Department of Veterans
Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Robert N. Davis
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-7102


                                KEITH D. SNYDER,

                                                     Claimant-Appellant,

                                          v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                     Respondent-Appellee.


                                   Judgment

ON APPEAL from the       UNITED STATES COURT OF APPEALS
                         FOR VETERANS CLAIMS

in CASE NO(S).           04-0381

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, GAJARSA, and MOORE, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT



DATED February 5, 2010                      /s/ Jan Horbaly
                                          Jan Horbaly, Clerk